McMurray, Presiding Judge,
dissenting.
I respectfully dissent from the affirmance of summary judgment in favor of defendant Super Discount Markets, Inc. d/b/a Cub Foods in this slip and fall action brought by plaintiff Patricia Futch. First, plaintiff never contradicted herself about the cause of her fall; rather, she steadfastly maintained only that she did not see any fluid at the spot where she fell, before her tumble. Consequently, I disagree this is a proper case to apply the rule of Prophecy Corp. v. Charles Rossi-gnol, Inc., 256 Ga. 27, 30 (2) (343 SE2d 680). Thus, when the entire record is reviewed in the light most favorable to Futch as nonmovant, the evidence clearly authorizes the favorable inference that she slipped in a third puddle of clear fluid, located where she had been standing while looking at magazines on display. At her deposition, Futch testified that, when she was down on the floor, she “saw some water or clear fluid. . . . And [she] saw two larger, two other puddles on the floor . . . about 10 to 12 inches in diameter.” (Emphasis supplied.) Plaintiff’s “[fleet were towards where the two other puddles were. In other words, here’s the magazine rack, and here’s the other two puddles. . . .” Although plaintiff never did “see any clear liquid in front of the magazine rack at any time[,] . . . [she nevertheless] realized the floor was wet.” Plaintiff also testified that the night manager, Morris, said to her “some young men — ‘that had a fight there earlier, and they must have spilled some water.’ ” Plaintiff pointed out to Morris the area where she fell and the puddles of water or liquid. She further explained that, when she stood up after having fallen, she “didn’t see the puddles of water on the floor again. But that’s just because [she] didn’t look.” Consequently, I respectfully disagree with the majority’s conclusion that this case is based solely on speculation and conjecture. Although Morris deposed that he checked the area after the fight (about ten minutes before plaintiff’s fall) and determined there was nothing on the floor, the trier of fact is authorized to conclude he looked carelessly because he failed to discern the two nearby puddles that were indisputably extant after plaintiff’s fall. In my view, this case is controlled by the recent decision of the *485Supreme Court of Georgia in Robinson v. Kroger Co., 268 Ga. 735, 748 (2) (b) (493 SE2d 403), reaffirming the old rule that the routine issues of premises liability are generally not susceptible of summary adjudication unless the evidence is plain, palpable, and undisputed. Here, the evidence of defendant’s knowledge is in conflict, and so I respectfully dissent from the affirmance of summary judgment.
Decided December 1, 1999
Reconsideration denied December 15, 1999.
Roy S. Mullman, for appellant.
Drew, Eckl & Farnham, Andrew B. Koplan, George R. Moody, for appellee.
I am authorized to state that Judge Eldridge joins in this dissent.